          Case 1:21-cv-03046-JSR Document 21 Filed 09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY TAYLOR,                         )
                                         )
             Plaintiff,                  )
 v.                                      )
                                         )
 DISCOVERY, INC. and                     )             STIPULATION OF VOLUNTARY
 THE EXPLORERS CLUB,                     )             DISMISSAL PURSUANT TO
                                         )             F.R.C.P. 41(a)(1)(A)(ii)
             Defendants,                 )
 and                                     )
                                         )              Civil Action No. 1:21-cv-03046-JSR
 THE EXPLORERS CLUB,                     )
                                         )
             Third-Party Plaintiff,      )
 v.                                      )
                                         )
 SYLVIA EARLE and THE SYLVIA EARLE       )
 ALLIANCE d/b/a MISSION BLUE,            )
                                         )
             Third-Party Defendants.     )
 _______________________________________ )



STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

                                      WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsels that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and subject to a confidential

settlement agreement, the above-captioned action is voluntarily dismissed with prejudice against

the defendants and third-party defendants. The Court shall retain jurisdiction to enforce the terms

of the settlement agreement.

       Each party to bear its own costs and attorneys’ fees.

Date: September 1, 2021
       Case 1:21-cv-03046-JSR Document 21 Filed 09/09/21 Page 2 of 2




Respectfully submitted,




                                  Barclay Da on LLP

                              By.
                                 Michdel-A::70r-Opal
                                 Lauren .1: Wac er
                                 1270 6t,h_A, ue Suite 501
                                 New York, New York 10020
                                 Telephone:(315)425-2831
                                 Facsimile:(315)703-7367
                                 moropallo@barclaydamon.com

                                  Attorneysfor PlaintiffTimothy Taylor

                                  Thompson Coburn LLP

                               By:
                                  Michael L. Nepple — pro hac vice
                                  mnepple@thompsoncoburn.com
                                  Thompson Coburn LLP
                                  One US Bank Plaza
                                  St. Louis, Missouri 63101-1611
                                 (314)552-6000

                                  Attorneyfor Defendant and Third-Party Plaintiff
                                  The Explorers Club

                                  Davi Wright Tr       aine LLP

                               By:
                                             Chase
                                     av s,Wright Tremaine LLP
                                   12 YAvenue ofthe Americas,215t Floor
                                   New York, New York 10020
                                   jeremychase@dwicom
                                  (212)489-8230

                                   Attorneyfor Defendant Discover)), Inc.




                                     - 2-
